DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9, filed 01/07/2021, with respect to the double patenting rejection have been fully considered and are persuasive.  The amendments to the claims distinguish the applicable claims of the instant application from those of U.S. Patent No. 10,520,943.  The double patenting rejection has been withdrawn. 

Applicant’s arguments, see pages 9-13, filed 01/07/2021, with respect to the 102 and 103 rejections have been fully considered and are persuasive.
Examiner concurs the presented prior art fails to disclose or suggest the amended claim language of independent claim 1.  Specifically, the amendments to independent claim 1 incorporate previously presented dependent claims 10, 17, 18, and a modified version of claim 19.  Amended independent claim 1 now recites a method for an unmanned aerial vehicle (UAV) equipped with an array of image capture devices to generate and continually update a 3D map of a physical environment, estimating the motion of the UAV and a subject relative to the 3D map using visual inertial odometry, and generating control commands to a gimbaled image capture device based on the motion estimation to satisfy a quality criteria.  The combination of previously presented references Kokkeby, Bleiweiss, Loianno, and Soll fails to disclose or 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Patrick Muino on 03/09/2021.  The application has been amended as follows:

1.	(Amended) A method comprising:
generating and continually updating, while in autonomous flight within a physical environment, a three-dimensional (3D) map of the physical environment based on images captured by an array of image capture devices coupled to an unmanned aerial vehicle (UAV);  

in response to estimating the motions of the UAV and the subject, generating control commands to dynamically adjust image capture of the subject by a gimbaled image capture device coupled to the UAV to satisfy a specified criterion related to a quality of the image capture.

17.	(Cancelled) 

18.	(Cancelled) 

19.	(Amended) The method of claim 1, wherein the gimbaled image capture device utilizes a motorized gimbal.

22. 	(Amended) A system comprising:
a processing unit; and
a memory unit, the memory unit having instructions stored thereon, which when executed by the processing unit cause the system to: 
generate and continually update, while in autonomous flight within a physical environment, a three-dimensional (3D) map of the physical environment based on images captured by an array of image capture devices coupled to an unmanned aerial vehicle (UAV);
estimate a motion of both the UAV and a subject in the physical environment relative to the 3D map of the physical environment using visual inertial odometry with the images captured by the array of image capture devices; and


23.	(Amended) An unmanned aerial vehicle (UAV) comprising:
an array of a plurality of image capture devices configured to capture images of a 
a gimbaled image capture device mounted to a hybrid mechanical digital gimbal configured to capture images of a subject in the physical environment;
a processing unit communicatively coupled to the array of the plurality of image capture devices and the gimbaled image capture device; and
a memory unit having instructions stored thereon, which when executed by the processing unit, cause the processing unit to: 
generating and continually updating, while in autonomous flight within the physical environment, a three-dimensional (3D) map of the physical environment based on the captured images of the physical environment by the array of image capture devices;  
estimate a motion of both the UAV and the subject in the physical environment relative to the 3D map using visual inertial odometry 

in response to estimating the motions of the UAV and the subject, generate control commands to dynamically adjust image capture of the subject by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485

/STEFAN GADOMSKI/Examiner, Art Unit 2485